Citation Nr: 0519170	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased evaluation for the service-
connected pulmonary disability, currently evaluated as 30 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to June 
1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the RO denied an evaluation in excess of 30 percent for 
the service-connected pulmonary disability.  

In May 2004, the Board remanded this case to the RO for 
additional evidentiary development.  



FINDING OF FACT

The service-connected pulmonary disability is not shown to be 
manifested by FEV-1 of less then 56 of predicted value, FEV-
1/FVC of less than 56 percent, or DLCO(SB) of less then 56 
percent of predicted value.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected pulmonary disability have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.96, 4.97 including Diagnostic Code 6604 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in August 2002 and 
May 2004 in which the RO advised the appellant of what the 
evidence must show to establish entitlement to an increased 
rating.  Specifically, the RO indicated that the evidence 
must show that there has been a worsening of the service-
connected disability.  

In these letters, the RO also advised the appellant of his 
and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  

The appellant was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

The Board notes that the August 2002 letter was provided 
prior to the initial adjudication of his claim in the 
February 2003 rating decision.  The content of that notice 
full complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the issue on appeal would not be 
prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the RO has received the veteran's private and 
VA treatment records, and the veteran has not identified any 
other health care providers who have treated him for his 
service-connected disability.

Furthermore, the Board notes that this case was remanded in 
May 2004 in part so that the RO could arrange for the veteran 
to undergo a VA examination.  In the May 2004 remand, the 
Board noted that the RO appeared to have indicated in the 
Statement of the Case that it had relied on VA exams 
conducted in August 2002 and January 2003 in denying the 
veteran's claim, even though the only examination reports of 
record for those dates did not pertain to the lungs.  

The Board instructed the RO to clarify whether the veteran 
had undergone VA medical examinations in regard to his 
pulmonary disability on those dates.  

The RO subsequently noted in the claims folder that no 
examinations had been conducted on those dates in regard to 
his pulmonary disability.  

The record reflects that the RO complied with the Board's 
remaining instructions by arranging for the veteran to 
undergo VA examinations in May 2004 and March 2004.  The 
reports of these examinations have been associated with the 
claims folder.  

Consequently, the Board finds that VA has complied with the 
duty to assist requirements of the VCAA by arranging for the 
veteran to undergo medical examination and by obtaining all 
relevant records that have been identified by the veteran.  

In summary, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103, 5103A.  


II.  Analysis

The veteran is seeking an increased rating for his service-
connected pulmonary disability, which has been characterized 
as mild scarring and effusion of the lungs, secondary to 
pneumonia.  He essentially contends that the manifestations 
of this disability are more severe than is contemplated by 
the 30 percent rating currently assigned.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The RO has evaluated the veteran's pulmonary disability as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6604, which pertains to chronic obstructive pulmonary 
disease.  

Under this code a 30 percent evaluation is assigned for FEV-1 
of 56 to 70 percent of predicted value, FEV-1/FVC of 56 to 70 
percent, or DLCO(SB) of 56 to 65 percent of predicted value.  

A 60 percent evaluation is warranted in cases of FEV-1 of 40 
to 55 percent of predicted value, FEV-1/FVC of 40 to 55 
percent, DLCO(SB) of 40 to 55 percent of predicted value, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo (echocardiogram) or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 30 percent for the service-connected 
pulmonary disorder.  

In this regard, the Board notes the report of pulmonary 
function tests (PFTs) performed at an Army hospital in 
October 2001.  At that time, it was noted that he had an FEV1 
of 64 percent of predicted value, and an FEV1/FEV ratio of 81 
percent.  

Subsequent PFTs performed by a private examiner in December 
2001 revealed an FEV1 of 67 percent predicted, and an 
FEV1/FVC ratio of 62 percent.  

The Board notes that these findings appear consistent with 
the results of PFTs obtained during a VA respiratory 
examination conducted in May 2004.  At that time, the veteran 
was found to have an FEV1 of 62.9 percent of predicted value, 
and an FEV1/FVC ratio of 69 percent.  The examination at that 
time was found to be essentially negative.  

Thereafter, the veteran underwent PFTs again in July 2004, 
which revealed an FEV1 of 69.6 percent of predicted value, 
and an FEV1/FVC ratio of 65 percent.  The veteran's diffusion 
capacity was also noted at that time, and it was found to be 
at 63.9 percent of predicted value.  

During another VA respiratory examination conducted in March 
2005, the examiner arranged for the veteran to undergo PFTs, 
which revealed an FEV1 of 74 percent of predicted value, and 
FEV1/FVC ratio of 66 percent.  DLCO-SB was found to be at 
89.1 percent of predicted value.  

It was noted at that time that the veteran's primary 
complaint was dyspnea on exertion, and he reported that he 
used a nasal inhaler daily.  The examiner found that the PFTs 
had revealed a moderate obstructive defect.  

In light of these findings, the Board concludes that the 
criteria for an evaluation in excess of 30 percent under DC 
6604 have not been met.  

In essence, the Board concludes that repeated PFTs have 
failed to reveal FEV-1, FEV-1/FVC, or DLCO(SB) values 
consistent with a disability rating in excess of 30 percent.  

The Board further notes that the veteran's treatment records 
and the reports of the VA examinations conducted in May 2004 
and March 2005 are negative for evidence that his pulmonary 
disability has been manifested by limited oxygen consumption 
with cardiac or respiratory limitation, right heart failure, 
right ventricular hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or outpatient oxygen 
therapy.  

In short, in light of the numerous PFTs conducted over the 
last several years, as well as the other medical evidence of 
record, the Board concludes that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected pulmonary disability.  

In essence, the Board believes that the degree of 
symptomatology experienced as a result of the veteran's 
pulmonary disability is already contemplated by the 30 
percent evaluation presently assigned.  The benefit sought on 
appeal is accordingly denied.  



ORDER

An increased rating in excess of 30 percent for the service-
connected pulmonary disability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


